Citation Nr: 0027100	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to additional accrued benefits due to 
unreimbursed nursing home expenses.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

The veteran died on January [redacted], 1999; the appellant 
is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO.  



FINDINGS OF FACT

1.  In March 1997, the veteran was awarded VA improved 
pension benefits, which included special monthly pension 
based on the need for regular aid and attendance, effective 
on January 23, 1997.  

2.  The veteran died on January [redacted], 1999.  

3.  On February 10, 1999, the RO received a statement from 
Golden Hill Nursing Home which indicated for the first time 
that they had received $12,995.70 for the care of the veteran 
beginning in August of 1998.  

4.  The unreimbursed nursing home care expenses were not 
reasonably estimable in view of the information of record at 
the time of the veteran's death.  



CONCLUSION OF LAW

The claim for additional accrued benefits based on 
unreimbursed medical expenses is denied.  38 U.S.C.A. 
§§ 1503, 5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.271, 
3.272 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an accrued benefits claimant is entitled to what 
was properly due to the veteran at the time of his death 
under existing ratings or decisions, or based on evidence in 
the file on the date of death, and which were unpaid to the 
veteran for a period not to exceed two years.  Zevalkink v. 
Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 5121(a).  

A claim for accrued benefits under 38 U.S.C.A. § 5121 is a 
separate claim from the veteran's claim for service 
connection because it is based on a separate statutory 
entitlement for which an application must be filed in order 
to receive benefits.  See 38 U.S.C.A. § 5121(c).  At the same 
time, however, an accrued benefits claim is derivative of the 
veteran's claim of service connection; i.e., the claimant's 
entitlement is based on the veteran's entitlement.  Zevalkink 
v. Brown, 102 F.3d 1236.  Pursuant to section 5121, a 
claimant is only entitled to what was properly due the 
veteran at the time of death, but which was unpaid based on 
existing ratings or decisions or on evidence in the file at 
date of death.  

In March 1997, the veteran was awarded VA improved pension 
benefits, effective on January 23, 1997.  The award included 
special monthly pension based on the need for regular aid and 
attendance.  

On January [redacted], 1999, the veteran died.  VA was advised 
of his death on January 27, 1999.  

On February 10, 1999, the RO received a statement dated on 
February 4, 1999, from Golden Hill Nursing Home.  The 
statement indicated that they had received payments totaling 
in the amount of $12,995.70 from August to December 1998 for 
the care of the veteran.  

In determining annual income for purposes of improved pension 
eligibility, all payments of any kind or from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excepted.  
38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  The categories of 
income which are excepted from countable income for VA 
purposes are set forth in 38 C.F.R. § 3.272.  There will be 
excluded from the amount of an individual's annual income any 
unreimbursed amounts which have been paid for medical 
expenses.  38 C.F.R. § 3.272(g).  Unreimbursed amounts which 
exceed 5 percent of the veteran's reported annual income are 
excluded.  Id.  

For purposes of determining entitlement to accrued pension 
benefits under 38 U.S.C.A. § 5121(a), where a veteran had in 
the past supplied evidence of unreimbursed medical expenses 
which, due to the static or ongoing nature of the veteran's 
medical condition, could be expected to be incurred in like 
manner in succeeding years in amounts which, based on past 
experience, were capable of estimation with a reasonable 
degree of accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  VA O.G.C. Prec. Op. No. 12-94 (May 2, 1994).  
There may be situations in which medical expenses may be 
predicted with a reasonable degree of accuracy from evidence 
in the file at the date of the veteran's death on a basis 
other than the recurring nature of the expenses.  Id.  

Further, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has indicated that the requirement 
set forth in 38 U.S.C.A. § 5121(a) that there be evidence in 
the file at date of death is satisfied where after the date 
of the death a claimant submits an improved pension 
eligibility verification report listing unreimbursed medical 
expenses which were reasonably estimable in view of previous 
information of record which showed them to be recurring and 
therefore sufficiently predictable to provide an evidentiary 
basis for a prospective computation of medical expenses.  
Conary v. Derwinski, 3 Vet. App. 109 (1992); see also VA 
O.G.C. Prec. Op. No. 6-93 (August 9, 1993).  

Unfortunately, at the time of the veteran's death, there was 
no evidence in the file that the veteran was in a nursing 
home.  Furthermore, there was no information in the record 
even suggesting that the veteran was or would be in a nursing 
home, such that the associated unreimbursed expenses would be 
sufficiently predictable to provide an evidentiary basis for 
a prospective computation of the expenses.  

In the absence of any evidence in the record at the time of 
the veteran's death that would suggest that he had incurred, 
or would incur, unreimbursed medical expenses, the 
appellant's claim of additional accrued benefits due to 
unreimbursed nursing home expenses must be denied by 
operation of law.  




ORDER

The claim for additional accrued benefits due to unreimbursed 
nursing home expenses is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

